     Case 1:13-cr-00242-DLC Document 1122 Filed 07/13/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :             13Cr242-21 (DLC)
                                       :
               -v-                     :                    ORDER
                                       :
JASON LEWIS,                           :
                         Defendant.    :
                                       :
-------------------------------------- X


DENISE COTE, District Judge:

     The defendant having informed the Court that he prefers to

proceed via videoconference, and, in the event a videoconference

is not available, via telephone call, for the hearing on the

violation of supervised release that is scheduled for Friday,

July 17, 2020 at 10:00 a.m., it is hereby

     ORDERED that the hearing will proceed by Skype for Business

videoconference, if the Skype for Business platform is

reasonably available.    To access the conference, paste the

following link into your browser:

https://meet.lync.com/fedcourts-nysd/anthony_sampson/DLGEXM9M.

     To use this link, you may need to download software to use

Skype’s videoconferencing features. 1     Participants are directed

to test their videoconference setup in advance of the conference



1 See Microsoft, Install Skype for Business (last visited Apr.
29, 2020), https://support.office.com/en-us/article/install-
skype-for-business-8a0d4da8-9d58-44f9-9759-5c8f340cb3fb.
     Case 1:13-cr-00242-DLC Document 1122 Filed 07/13/20 Page 2 of 3



-- including their ability to access the link above.         Defense

counsel shall assist the defendant in testing his

videoconference capability so that the defendant can participate

by videoconference if that is feasible.

     Users who do not have an Office 365 account may use the

“Join as Guest” option.    When you successfully access the link,

you will be placed in a “virtual lobby” until the conference

begins.   Participants should also ensure that their webcam,

microphone, and headset or speakers are all properly configured

to work with Skype for Business.       For further instructions

concerning Skype for Business and general guidelines for

participation in video and teleconferencing, visit https://

nysd.uscourts.gov/covid-19-coronavirus.

     If you intend to join the conference from an Apple device,

you should ensure that you are running a version of Skype for

Business that was published on or after April 28, 2020. 2         Users

running earlier versions have encountered an issue in which

Skype for Business does not receive any inputs from the

computer’s microphone, and they cannot be heard by other

participants.




2 See, e.g., Microsoft, Skype for Business on Mac (last visited
May 5, 2020), https://www.microsoft.com/en-us/download/
details.aspx?id=54108.


                                   2
     Case 1:13-cr-00242-DLC Document 1122 Filed 07/13/20 Page 3 of 3



     IT IS FURTHER ORDERED that members of the press, public, or

counsel who are unable to successfully access Skype for

Business, may access the conference audio using the following

credentials:

            Call-in number:      917-933-2166
            Conference ID:       88082255

     IT IS FURTHER ORDERED that by Wednesday, July 15, 2020,

defense counsel shall file a letter informing the Court whether

counsel and the defendant have successfully tested Skype for

Business.    If the defendant and counsel are unable to

successfully test Skype for Business, the July 17 hearing will

proceed as a telephone conference, as opposed to a Skype for

Business videoconference.     If the hearing proceeds as a

telephone conference, the parties shall use the following dial-

in credentials, which are also accessible to the press and

public:

            Dial-in:             888-363-4749
            Access code:         4324948


     IT IS FURTHER ORDERED that the parties shall use a landline

if one is available.


Dated:      New York, New York
            July 13, 2020

                                 __________________________________
                                           DENISE COTE
                                   United States District Judge



                                   3
